DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 18 Nov 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 10 line 10, filed 18 Nov 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 18 Aug 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 13 line 10, filed 18 Nov 2022, with respect to claim(s) 1-6, 11 and 12 have been fully considered and are persuasive.  The rejection(s) of 18 Aug 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 10 last line, filed 18 Nov 2022, with respect to the claim(s) 14 and 5 have been fully considered and are persuasive.  The objection of 18 Aug 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 12 line 12, filed 18 Nov 2022, with respect to the rejection(s) of claim(s) 14, 15 and 20 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cook et al. (US 20020121372).
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (US 20020121372).
Regarding claim 14, Cook discloses a method of mitigating communication between a first subterranean formation (#226a) and a second subterranean formation (#226b) of a wellbore (#105), the method comprising:
conveying a casing expanding tool (#204) downhole on a conveyance string (#202) to at least one expansion location (Fig 2a-d) along a wellbore casing (#206, 210, 212, 214, 216, 218 and 220) located intermediate the first (#226a -water) and second (#226b – oil sands) subterranean formations, the at least one expansion location (#220e) being proximate to one or more leak paths (Fig 2c) in the annulus (#165) between the casing and the wellbore (#105); and
actuating (“Finally, the continued application of the upward force to the tubular member #202 will then radially expand and plastically deform the third expandable tubular member #220 off of the tapered external surface #204b of the tubular expansion cone #204” - ¶0105) the casing expanding tool to plastically deform the casing radially outward at the at least one expansion location, thereby restricting or blocking fluid flow through the one or more leak paths (“As a result, the water zone #226a and fluidically isolated from the targeted oil sand zone #226b - ¶0105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Ring et al. (US 20050056433).
Regarding claim 15, Cook discloses the method of claim 14, further disclosing “radially expanding and plastically deforming the expandable tubular member #206 off of the tapered external surface of the tubular expansion cone #204” - ¶0104 however, does not explicitly disclose, teach or suggest wherein the step of actuating the casing expanding tool further comprises actuating an expansion element of the casing expanding tool radially outwards and radially contracting the expansion element after the casing has been plastically deformed.
Ring teaches “a conventional adjustable expansion mandrel that may be expanded to a larger outside dimension or collapsed to a smaller outside dimension and includes external surfaces for engaging the tubular member to thereby radially expand and plastically deform the tubular member when the adjustable expansion mandrel is expanded to the larger outside dimension” - ¶0082.
It would be readily understood and appreciated by those of ordinary skill in the art, before the effective date of the claimed invention, it would have been obvious to one having ordinary skill in the art, to combine prior art elements according to known methods to yield predictable results;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include an adjustable expandable mandrel as taught by Ring in the method of Cook, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of plastically expanding the casing tubular.
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale A.
Regarding claim 16, Ring of the combination discloses wherein the step of actuating the expansion element comprises axially compressing (¶0174) the expansion element to expand the expansion element radially outwards (Fig 30a “PUSH TO EXPAND” and “radially expands and plastically deforms a portion of the casing” - ¶0174), and the step of radially contracting the expansion element comprises axially releasing (Fig 30a “PULL TO RETRACT”) the expansion element.
Regarding claim 17, Ring of the combination discloses wherein the step of axially compressing the expansion element comprises actuating an axial actuator (#610) of the casing expanding tool (#400) to drive a second stop (Fig 30c left surface of #610) of the casing expanding tool toward a first stop (Fig 30a right surface of #624) of the casing expanding tool (Fig 30a “Push to Expand”), and the step of axially releasing (Fig 30a “Pull to Retract”) the expansion element comprises actuating the axial actuator to move the second stop (#610) away from the first stop (Fig 30c #624).
Allowable Subject Matter
Claim(s) 1-11, 21 and 22 are allowed.
Claim(s) 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Metcalfe (USP 6,725,917) discloses a ‘Downhole Apparatus’ in Fig 7 as explained Col 6 line 5 – “Cement slurry #56 has been circulated in the annulus #58 between the casing #52 and the bore wall #60; around the sleeve #54, the cement #56 is kept spaced from the outer surface of the casing #52; however there is sufficient spacing between the surface of the sleeve #54 and the bore wall #60 to allow circulation of cement slurry #56 past the sleeve #54. Indeed, the sleeve #54 may serve as a centralizer, as the tubing section is being run in and may for example define external flutes”. Metcalfe does not disclose, teach or suggest “perforations formed through the casing” (as required by Claim 1) or “one or more perforations formed through the casing” (as required by Claim 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
22 Nov 2022